DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 27 recites the limitation "the number of seed bits" in line 12 of claim 1, line 13 of claim 14 and  line 15 of claim 27.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. Products that do not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations is not statutory. A computer readable medium when interpreted in light of the specification [paragraph 0068] taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art includes communication media that transmits a program as signals. Therefore, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter (IN re Nuijten).
Amendments may be made to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim, e.g. "non-transitory one or more computer-readable media". CF Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicant adds the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101 ). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and transitory signals per se. Subject Matter Eligibility of Computer Readable Media. 1351 OG 212 (February 23, 2010).

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 101 rejection, set forth in this Office action.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Yang (US Patent No. 9,703,979) discloses an encryption application is used to determine a keystore seed with a seed bit set having seed bits in an ordered sequence. A plurality of key derivation sets are determined and a selected key derivation set is selected randomly. A key bit sequence is generated from the seed bit set using the selected key derivation set. An encryption key is generated using the key bit sequence, and corresponding keying information is determined from the selected key derivation set such that the latter is also derivable from the former. The keying information discloses zero information about the encryption key absent knowledge of the keystore seed. Plaintext data is encrypted using the encryption key to generate ciphertext data, and the keying information is stored with the ciphertext data. The encryption key may then be deleted. (Yang, Abstract), Lin et al. (US Pub No. 2009/0204824) discloses data scrambling techniques implemented externally to a flash memory device are disclosed which can be used in concert with flash memory on-chip copy functionality operating internally to the flash device, thus supporting high performance copying operations. All the data stored in the flash may be scrambled, including headers and control structures. Robust file system operation may be achieved, including the capability to tolerate a power loss at any time, and yet be able to relocate data internally within the flash without having to de-scramble and then re-scramble the data. An exemplary hardware based solution has little or no impact on overall system performance, and may be implemented at very low incremental cost to increase overall system reliability. The data scrambling technique preferably uses a logical address, such as logical block address or logical page address, rather than a physical address, to determine a seed scrambling key. (Lin, Abstract), Brisoe (US Patent No. 7,212,634) discloses a data distribution system, data is divided into a number of application data units. A sequence of keys is generated systematically, and a different key is used to encrypt each data unit at the source. At the receivers, corresponding keys are generated and used to decrypt the data units to gain access to the data. The constructions used to generate the keys are such that an intrinsically limited subset of the entire sequence of keys is made available to the user by communicating a selected combination of one or more seed values (Briscoe, Abstract) and Fielder et al. (US Patent No. 5,963,646) discloses an encryption key generator is disclosed which is highly resistant to cryptographic analysis or brute force attacks, and which accommodates the destruction of an encryption key after each use by providing for the recreation of the key without need of key directories or other encryption key storage processes. A constant value and a secret E-Key Seed are applied as inputs to a bit-shuffling algorithm to provide a first many-to-few bit mapping and produce a first pseudo-random number. The first pseudo-random number in turn is applied as an input to a secure one-way hash algorithm to provide a second many-to-few bit mapping and produce a second pseudo-random number or message digest that may be truncated to a desired bit length to serve as a non-predictable but deterministic encryption key. Same constant value and E-Key Seed inputs to the key generator will provide the same message digest and hence the same key. (Fielder, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “a) storing a keystore seed in the non-transitory memory of a particular computing device of the at least one computing device, the keystore seed usable to generate each encryption key in the plurality of encryption keys, wherein the keystore seed defines a seed bit set having a plurality of seed bits and the plurality of seed bits in the seed bit set are independent and identically distributed, and wherein 10each encryption key is defined by a plurality of key bits, the encryption key has a specified key length, the specified key length is the same for each encryption key, and the specified key length defines a number of key bits in the plurality of key bits, wherein the seed bit set has a seed bit set length, the seed bit set length specifies the number of seed bits in in the seed bit set, and the seed bit set length is at least twice the 15specified key length; c) storing key management instructions corresponding to the key management process in the non-transitory device memory of the particular computing device, wherein the key management instructions are executable by the processor of 25the particular computing device to generate any specific encryption key in the plurality of encryption keys by: i) partitioning the seed bit set into a plurality of seed bit partitions, wherein the number of seed bit partitions in the plurality of seed bit partitions is defined by a partition value determined 30based on a ratio of the number of seed bits in the seed bit set to the number of key bits, wherein the partition value is an integer value at least equal to the ratio of the number of seed bits in the seed bit set to the number of key bits;  -49- 3938155ii) determining a keying value from the keying material value corresponding to the specific encryption key; iii) determining a key sequence using the plurality of seed bit partitions and the keying value, wherein the key sequence 5includes a plurality of key sequence bit sets, and each key sequence bit set corresponds to one of the seed bit partitions; and iv) determining an encryption key from the key sequence, wherein the encryption key is usable by the processor to perform at least one of encrypting a plaintext file and decrypting a 10ciphertext file” (as recited in claims 1, 26 and 27). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437